Case 7:20-cv-03240-KMK Document 1-6 Filed 04/24/20 Page 1 of 5




                 EXHIBIT D
       Case 7:20-cv-03240-KMK Document 1-6 Filed 04/24/20 Page 2 of 5




Bureau of Consumer Financial Protection
1700 G Street NW
Washington, D.C. 20552




                                             )
IN RE LAW OFFICES OF CRYSTAL                 )
MORONEY, P.C.,                               )
                                             )
2019-MISC-Law Offices of                     )

_____________
Crystal Moroney, P.C.-0001                   )
                                             )

    DECISION AND ORDER ON PETITION BY LAW OFFICES OF CRYSTAL
  MORONEY, P.C. TO SET ASIDE OR MODIFY CIVIL INVESTIGATIVE DEMAND

       The Law Offices of Crystal Moroney, P.C. ("LOCM") has petitioned the Consumer
Financial Protection Bureau for an order to set aside or modify a civil investigative demand
(CID) issued to it by the Bureau. For the reasons set forth below, the Petition is denied.

                                 FACTUAL BACKGROUND

        This Petition concerns the second of two CIDs the Bureau issued to LOCM, a debt­
collection law firm, as part of an investigation into potential violations of the Consumer
Financial Protection Act, the Fair Debt Collection Practices Act, and the Fair Credit Reporting
Act and its implementing regulation.

        The Bureau issued the first CID in June 2017. As provided for in the Bureau's rules
governing investigations, see 12 C.F.R. 1080.6(c), LOCM met and conferred with staff from the
Bureau's Office of Enforcement about the CID. Enforcement staff agreed to modify the CID in
certain respects in response to LOCM's requests and to extend the deadlines for compliance.
LOCM made a partial production in response to the CID but then refused to provide any further
information. After efforts to resolve the disagreement failed, the Bureau filed a petition to
enforce the CID in federal district court in New York. See Bureau of Consumer Financial
Protection v. Law Offices ofCrystal Moroney, PC, No. 7:19-cv-1732 (S.D.N.Y.).

        In that litigation, LOCM argued that the CID could not be enforced because, among other
reasons, it failed to satisfy the statutory requirement that CIDs issued by the Bureau '"shall state
the nature of the conduct constituting the alleged violation which is under investigation and the
provision of law applicable to such violation." 12 U.S.C. § 5562(c)(2). The Bureau withdrew
that CID and on November 14, 2019 sent LOCM a second, revised CID that provided additional
information about the scope and purpose of the Bureau's investigation. (The Bureau's petition to
enforce the first CID was properly denied as moot after the Bureau informed the district court
Case 7:20-cv-03240-KMK Document 1-6 Filed 04/24/20 Page 3 of 5
Case 7:20-cv-03240-KMK Document 1-6 Filed 04/24/20 Page 4 of 5
Case 7:20-cv-03240-KMK Document 1-6 Filed 04/24/20 Page 5 of 5
